DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-8 and 11-13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "said composition" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “said composition” is referring to the composition comprising the composition derived from seawater or to the composition derived from seawater.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelin (FR 2840219 A1, Dec. 5, 2003) (of record).
Pelin discloses a composition of seawater for treatment of the human body and obtained by the treatment of a brine of seawater, characterized in that said composition of seawater comprises at least 20 g/l of magnesium ions (claim 1). The composition comprises at least 30 mg/l of potassium ions (claim 3). The composition comprises at least 80 mg/l of calcium ions (claim 2). A non-medicinal preparation intended for the veins of the body comprises the composition of sea water (claim 15) (i.e. cosmetic composition). 
Pelin anticipates the instant claims insofar as disclosing a composition of seawater comprising at least 30 mg/l of potassium ions and at least 20 g/l of magnesium ions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 4-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmery et al. (FR 2872046 A1, Dec. 30, 2005) (of record) in view of Andro et al. (US 2015/0104527, Apr. 16, 2015).
Hemmery et al. disclose a composition based on seawater for the hygiene of the female genital sphere, as well as a device for its use (page 1, lines 14-15). According to a preferred aspect, said composition comprises from approximately 1700 to 1980 mg/l, preferably 1850 mg/l of magnesium, from about 550 to 650 mg/l, preferably 595 mg/l of calcium, and from about 230 to 430 mg/l, preferably 325 mg/l of potassium (page 2, 
Hemmery et al. differ from the instant claims insofar as not disclosing wherein the composition comprises potassium at a concentration less than or equal to 100 mg/l.
However, Andro et al. disclose a solution of seawater used in the treatment of mucosae (¶ [0001]). The solution based on seawater may comprise 40 to 6500 mg/l of potassium (¶ [0107]). 
 See MPEP 2144.05. It would have been prima facie obvious to one of ordinary skill in the art to have optimized the concentration of potassium to an amount as low as 40 mg/l since the composition of Hemmery et al. treats mucous membranes and 40 to 6500 mg/l potassium is an effective amount of potassium to treat mucous membranes as taught by Andro et al. 

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmery et al. (FR 2872046 A1, Dec. 30, 2005) (of record) in view of Andro et al. (US 2015/0104527, Apr. 16, 2015) and further in view of Hazzi (CA 1313142 C, Jan.26, 1993).
	The teachings of Hemmery et al. and Andro et al. are discussed above. Hemmery et al. and Andro et al. do not disclose wherein the composition is hypertonic.

It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Hemmery et al. to be hypertonic since hypertonicity of seawater has healing properties as taught by Hazzi. 


3.	Claim 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmery et al. (FR 2872046 A1, Dec. 30, 2005) (of record) in view of Andro et al. (US 2015/0104527, Apr. 16, 2015) and further in view of Chen et al. (CN 107098445 A, Aug. 29, 2017).
	The teachings of Hemmery et al. and Andro et al. are discussed above. Hemmery et al. and Andro et al. do not disclose solution with a conductivity of 15 mS/cm to 18 mS/cm after selective electrodialysis. 
	However, Chen et al. disclose separation of magnesium form seawater by selective electrodialysis. The liquid chamber conductivity is not less than 5 ms/cm in the case of completion of separation and concentration of magnesium in seawater (abstract).
	It would have taken not more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed conductivity based on 
	In regards to instant claim 11 reciting mixing a composition derived from seawater with at least one other cosmetic ingredient, Hemmery et al. disclose wherein gynecological compositions contain a natural saline solution, an antibacterial agent, and a perfuming agent. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have mixed an antibacterial agent and/or perfuming agent with the composition of Hemmery et al. since the composition is a gynecological composition and gynecological compositions are known to comprise antibacterial agents and/or perfuming agents. 

Conclusion
Claims 1-8 and 11-13 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612